               IN THE UNITED STATES DISTRICT COURT
                   FOR THE DISTRICT OF MONTANA
                          BUTTE DIVISION

HUNTER HART, COY COHENOUR
(through his parents), MONTANA
COHENOUR (through his parents),                  CV 18-56-BU-BMM-JTJ
DA YID COHENOUR, as parent and
individually, and HEIDI HART, as
parent and individually,                                 ORDER

                     Plaintiffs,

     vs.

PACIFICSOURCE HEAL TH PLANS,
a health insurance service corporation,
and JOHN DOES 1-V,

                  Defendants.

      Defendant PacificSource Health Plans (PacificSource) has moved to reset

the motion hearing currently scheduled for September 11, 2019. Plaintiffs do not

oppose the motion.

      IT IS HEREBY ORDERED:

      1.    PacificSource's Motion to Reset Hearing (Doc. 52) is GRANTED.

      2.    The hearing on PacificSource's Motion to Compel is RESET for

3:00 p.m. on October I, 2019, at the Missouri River Courthouse in Great Falls,
Montana.

     DATED this 4th day of September, 2019.




                                         United States Magistrate Judge




                                   -2-
